UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1001



VARTKES GARABED, a/k/a Vartkes Garabed Nazarian,

                                                        Petitioner,

          versus

BOARD OF IMMIGRATION APPEALS,

                                                        Respondent.



On Petition for Review of an Order of the Immigration & Natural-
ization Service. (A31-318-677)


Submitted:   May 31, 1996                  Decided:   July 26, 1996


Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Vartkes Garabed, Petitioner Pro Se. Michael Peter Lindemann, Sr.,
Norah Ascoli Schwarz, Jennifer Helene Zawid, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Vartkes Garabed, a/k/a Vartkes Garabed Nazarian, appeals from

the Board of Immigration Appeals' decision denying him relief from

deportation under § 212(c) of the Immigration and Nationality Act.

We have reviewed the BIA's decision adopting the immigration

judge's reasoning and denying relief and discern no abuse of dis-

cretion or other error meriting reversal. See Gandarillas-Zambrana
v. Board of Immigration Appeals, 44 F.3d 1251, 1259 (4th Cir.)

(providing standard), cert. denied, ___ U.S. ___, 64 U.S.L.W. 3203,

3239 (U.S. Oct. 2, 1995) (No. 94-1720). Accordingly, we affirm.* We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




    *
      Given this disposition, we deny Nazarian's motion for a stay
of deportation pending our resolution of his appeal. We therefore
deny the INS's motion to clarify its opposition to Nazarian's
motion as moot.

                                   2